DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/18/2020 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15  are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, recites “client device” communicates with a first network device and a second network device. However, the claim does not disclose whose client the “client device” is, and it is unclear what is the technical effect of the word client, when interpreting the scope of the claim, making claim indefinite.

Claims 7, 13 and 14 recites “client device”, and in indefinite for similar reason as for claim 1.
Corresponding dependent claims 8-12 and 15 also do not provide any additional disclosure, make them also unclear and indefinite.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US20150055541, hereinafter ‘ZHANG’) in view of Novlan et al. (US20140328329, hereinafter ‘NOVLAN’).
Regarding claim 1, ZHANG teaches a client device (Fig. 2 UE 215, Fig. 13 UE 1350, Fig. 21B 2115), comprising:
at least one receiver (Fig 13, 1354RXa-1354RXn, [0165] 1354RX);
at least one transmitter (Fig 13, TX 1354TXa – 1354TXn, [0168]354TX); and
at least one processor (Fig. 13, RX Processor 1356, TX Processor 1368, Controller Processor 1359) configured ([0166] The controller/processor can be associated with a memory 1360 that stores program codes and data. The memory 1360 may be referred to as a computer-readable medium. (Fig. 19, [0195]) The UE 215-d may include a processor module 1910, a memory module 1920, a transceiver module 1940, antennas 1950, and an UE modes module 1960. The memory module 1920 may include random access memory (RAM) and read-only memory (ROM). [0196] The memory module 1920 may store computer-readable, computer-executable software (SW) code 1925 containing instructions that are configured to, when executed, cause the processor module 1910 to perform various functions described herein for using LTE-based communications in an unlicensed channel) to:
- use said at least one receiver to receive service information from a first network device in a first communication network ([165] At the UE 1350, each receiver 1354RX receives a signal through its respective antenna 1352. Each receiver 1354RX recovers information modulated onto an RF carrier and provides the information to the receive (RX) processor 1356. (Fig. 21A, [0215]) system 2100 of FIG. 21A illustrates transmission of a broadcast signal according to eMBMS during a first time period. In this example, nodes 2105-a and 2105-b may communicate with UEs 2115-a and 2115-b, respectively, using communications link 2125 which may be associated with a frequency in a licensed spectrum. Nodes 2105-c through 2105-f may operate using unlicensed spectrum to transmit content in a broadcast signal. (Fig. 29, [0268] At block 2905, system information may be transmitted that indicates a location of a control channel for the broadcast signal (service information), performed using the broadcast information transmission timing module 2375 (of broadcast signal coordination module 2360), and/or transmitter module 2332 described with reference to FIG. 23B, and/or the module or function 1377, the Tx processor 1316, the Tx modulators 1318-a through 1318-x, and/or the antennas 1320-a through 1320-x (enB 1310, [0162]) described with reference to FIG. 13. [0269] At block 2910, the base station may receive, responsive to transmitting the control channel, one or more user equipment (UE) requests to receive the broadcast signal, indicating UE 215 receive service information from a first network device in a first communication network (enB 1310 of Fig. 13 or 2105a or Fig. 21A)),
- determine time periods from said service information, said time periods indicating when said client device is unavailable for receiving transmissions from a second network device in a second communication network ([0007] UEs communicating with one or more of the nodes may receive information to synchronize listening intervals and transmission periods among each node of the set of nodes, and receive the broadcast signal from different subsets of nodes during different time periods. In some embodiments, control information related to the synchronization and timing of broadcast signal transmissions may be transmitted in a licensed spectrum, with the broadcast signal transmitted in the unlicensed spectrum. (Fig. 21A, [0214] in some situations a system, such as system 2100, may be operated as a SFN to provide multicast service over the unlicensed spectrum. In cases where one or more nodes 2105-a through 2105-f are not able to transmit during a particular transmission interval, this results in partial SFN operation of the system 2100. At different points in time, different sets of nodes 2105-a through 2105-f may transmit, leading to a time-varying SFN channel. [0215] nodes 2105-a and 2105-b may communicate with UEs 2115-a and 2115-b, respectively, using communications link 2125 which may be associated with a frequency in a licensed spectrum (nodes 2105-a belongs to a type of first network using licensed spectrum). Nodes 2105-c through 2105-f (WiFi node, see also Fig. 2, [0081], a type of second network using unlicensed spectrum) may operate using unlicensed spectrum to transmit content in a broadcast signal. In this example nodes 2105-d and 2105-f may not transmit during the first time period, nodes 2105-c and 2105-e, may communicate with UEs 2115-a and 2115-b, respectively, using broadcast signal 2145 to deliver a first portion of the content of the broadcast signal during the first time period. [0216] nodes 2105-d and 2105-f, may communicate with UEs 2115-a and 2115-b, respectively, using broadcast signal 2145 to deliver a second portion of the content of the broadcast signal during the second time period, indicating UE 2115-a is to be made unavailable for receiving transmissions from nodes 2105-d in first time period and is to be made unavailable for receiving transmissions from nodes 2105-c in second time period. (Fig. 29, [0268] At block 2905, system information may be transmitted that indicates a location of a control channel for the broadcast signal (service information). [0269] At block 2910, the base station may receive, responsive to transmitting the control channel, one or more user equipment (UE) requests to receive the broadcast signal. [0270] At block 2915, the base station may transmit, responsive to receiving a predetermined number of UE requests to receive the broadcast signal, a broadcast signal in an unlicensed spectrum during a first time period, via a first subset of a plurality of nodes, performed using the broadcast information transmission timing module 2375, and/or transmitter module 2332 described with reference to FIG. 23B), and
- use said at least one transmitter to transmit client information to said second network device, said client information identifying said time periods ([0007] control information related to the synchronization and timing of broadcast signal transmissions may be transmitted in a licensed spectrum, with the broadcast signal transmitted in the unlicensed spectrum (UE/client receives the multiple broadcast timing from second network using unlicensed spectrum). In additional, a UE may transmit a request to receive the broadcast signal responsive to receiving at least a portion of the control information. Transmission of such a request may be transmitted using the licensed or unlicensed spectrum (obvious indication for transmit request with client information to said second network device for broadcast signals to be received according to the received timing information or the said time periods, see also Fig. 16, [0181] illustrating gated eNBs at different time period when eNB are not turned off for transmission in unlicensed spectrum)). 
ZHANG does not expressly disclose use said at least one transmitter to transmit client information to said second network device, said client information identifying said time periods.
In an analogous art, NOVLAN teaches use said at least one transmitter (Fig. 2 UE 114, RF Transceiver 210, [0062] RF signal that is transmitted, Fig. 6, UE 114) to transmit client information to said second network device, said client information identifying said time periods (Fig. 6, [0087] The eNB 102 can configure an in-network UE to perform as a relay using a D2D transmission channel due to knowledge of out-of-network D2D-enabled UEs (for example in the case of a D2D discovery protocol) or due to the implementation of an emergency broadcast service which utilizes configured in-network UEs as coverage-extending relays. [0088] the UE 114 can transmit D2D sync and/or D2D SIB (for UE 601 located out-of-network and in D2D network or the second network device receiving UE 114 or client information and timing period information for possible D2D transmission or reception). (Fig. 22, Fig, 23, [0302] a set of uplink subframes can be configured for D2D transmission, e.g., by RRC signaling or common control broadcast (in a SIB message). If an uplink subframe is configured for D2D transmission, the whole uplink subframe is reserved for D2D transmission, illustrated in FIG. 22 for FDD system and FIG. 23 for TDD system. [0303] The physical resource blocks reserved by the network for D2D transmission (service transmission) can be signaled by the higher layer to the UE. UEs interested in D2D transmission/reception can inform the network about the intention to engage in D2D activity and the uplink subframes to be used for D2D activity so that the network can avoid scheduling or configuring PUCCH/PUSCH/SRS transmissions in the uplink subframes concerned for the UEs concerned, indicating UE 114 the client may inform the time period available for D2D communication to both the eNB 102 (the first network device) and the D2D UE 601 (the second network device) in Fig. 6. See also [0205, 0207, 0213] In case of Fig. 6, in-network UE provides D2D sync signal and D2D SIB according to the transmission parameters and scheduling as configured by the network for out-of-network UE2 to know OFDM symbol timing (CP length), subframe boundary, and subframe indexes as well as propagation delay between UE1 and UE2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NOVLAN to the system of ZHANG in order to take the advantage of a technique providing new services, such as broadcasting or groupcasting to transmit messages to all or members of particular group based on the flexibility of the network topology (NOVLAN: Para [0004]).

Regarding claim 2, ZHANG is silent about wherein said at least one processor is configured to: - determine first time periods according to a synchronization with said first network device from said service information, - convert said first time periods to second time periods according to a synchronization with said second network device, and - use said at least one transmitter to transmit said second time periods to said second network device.
NOVLAN teaches wherein said at least one processor (Fig. 2, Main Processor 240 [0063], Fig. 6, UE 114) is configured to:
- determine first time periods according to a synchronization with said first network device from said service information (Fig. 6, [0088] the UE 114 can transmit D2D sync and/or D2D SIB (for UE 601 located out-of-network and in D2D network or the second network device receiving UE 114 or client information and timing period information for possible D2D transmission or reception). [0205] In the case of FIG. 6 and FIG. 7, where at least one of the devices is outside of the coverage of the network, timing synchronization must first be ensured so that the control and discovery signaling can be properly transmitted and received by in-coverage (IC) and out-of-coverage (OOC) devices. For example, if UE2 is outside of network coverage and the eNB signals to UE1 to engage in relay transmission, UE2 would need to know both when UE1 is transmitting its D2D SIB and when UE1 would be transmitting the DCCH, RS and data symbols. This requires at a minimum that UE2 knows the OFDM symbol timing (CP length), subframe boundary, and subframe indexes as well as propagation delay between UE1 and UE2 to properly configure timing advance parameters. [0207] Alt. 1) UE1 transmits a periodic synchronous signal (denoted as D2D sync signal) based upon the primary synchronization signals and secondary synchronization signals (PSS/SSS) transmitted by the eNB. [0213] After relay configuration, the in-network UE relay should transmit the D2D sync signal and D2D SIB according to the transmission parameters and scheduling as configured by the network. [0302] a set of uplink subframes can be configured for D2D transmission, e.g., by RRC signaling or common control broadcast (in a SIB message). If an uplink subframe is configured for D2D transmission (said service transmission), the whole uplink subframe is reserved for D2D transmission, illustrated in FIG. 22 for FDD system and FIG. 23 for TDD system),
- convert said first time periods to second time periods according to a synchronization with said second network device ([0205, 0207, 0213] In case of Fig. 6, in-network UE (UE 114 of Fig. 6) provides D2D sync signal and D2D SIB according to the transmission parameters and scheduling as configured by the network (eNB 102 of Fig. 6) for out-of-network UE2 (UE 601 of Fig. 6) to know OFDM symbol timing (CP length), subframe boundary, and subframe indexes as well as propagation delay between UE1 and UE2. [0302] a set of uplink subframes can be configured for D2D transmission, e.g., by RRC signaling or common control broadcast (in a SIB message). If an uplink subframe is configured for D2D transmission (said service transmission), the whole uplink subframe is reserved for D2D transmission, illustrated in FIG. 22 for FDD system and FIG. 23 for TDD system (identifying D2D SF (second time periods) from Legacy SFs (first time periods) of Fig. 22 or 23)), and
- use said at least one transmitter to transmit said second time periods to said second network device ([0205, 0207, 0213] In case of Fig. 6, in-network UE (UE 114 of Fig. 6) provides D2D sync signal and D2D SIB according to the transmission parameters and scheduling as configured by the network (eNB 102 of Fig. 6) for out-of-network UE2 (UE 601 of Fig. 6) to know OFDM symbol timing (CP length), subframe boundary, and subframe indexes as well as propagation delay between UE1 and UE2. [0302] a set of uplink subframes can be configured for D2D transmission, e.g., by RRC signaling or common control broadcast (in a SIB message). If an uplink subframe is configured for D2D transmission (said service transmission), the whole uplink subframe is reserved for D2D transmission, illustrated in FIG. 22 for FDD system and FIG. 23 for TDD system (identifying D2D SF (second time periods) from Legacy SFs).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NOVLAN to the system of ZHANG in order to take the advantage of a technique providing new services, such as broadcasting or groupcasting to transmit messages to all or members of particular group based on the flexibility of the network topology (NOVLAN: Para [0004]).

Regarding claim 3, ZHANG teaches wherein said time periods are conform a synchronization with said first network device ([0007] UEs communicating with one or more of the nodes may receive information to synchronize listening intervals and transmission periods among each node of the set of nodes, and receive the broadcast signal from different subsets of nodes during different time periods (first time periods and second time periods). In some embodiments, control information related to the synchronization and timing of broadcast signal transmissions may be transmitted in a licensed spectrum, with the broadcast signal transmitted in the unlicensed spectrum. (Fig. 29, [0268] At block 2905, system information may be transmitted that indicates a location of a control channel for the broadcast signal (service information). [0269] At block 2910, the base station may receive, responsive to transmitting the control channel, one or more user equipment (UE) requests to receive the broadcast signal. [0270] At block 2915, the base station may transmit, responsive to receiving a predetermined number of UE requests to receive the broadcast signal, a broadcast signal in an unlicensed spectrum during a first time period, via a first subset of a plurality of nodes, performed using the broadcast information transmission timing module 2375, and/or transmitter module 2332 described with reference to FIG. 23B).
ZHANG is silent about said client information identifies said first network device and/or said first communication network.
NOVLAN teaches said client information identifies said first network device and/or said first communication network (Fig. 6, [0087] The eNB 102 can configure an in-network UE to perform as a relay using a D2D transmission channel due to knowledge of out-of-network D2D-enabled UEs (for example in the case of a D2D discovery protocol) or due to the implementation of an emergency broadcast service which utilizes configured in-network UEs as coverage-extending relays. [0088] the UE 114 can transmit D2D sync and/or D2D SIB (for UE 601 located out-of-network and in D2D network or the second network device receiving UE 114 or client information and timing period information for possible D2D transmission or reception). (Fig. 22, Fig, 23, [0302] a set of uplink subframes can be configured for D2D transmission, e.g., by RRC signaling or common control broadcast (in a SIB message). If an uplink subframe is configured for D2D transmission, the whole uplink subframe is reserved for D2D transmission, illustrated in FIG. 22 for FDD system and FIG. 23 for TDD system. [0303] The physical resource blocks reserved by the network for D2D transmission (service transmission) can be signaled by the higher layer to the UE. UEs interested in D2D transmission/reception can inform the network about the intention to engage in D2D activity and the uplink subframes to be used for D2D activity so that the network can avoid scheduling or configuring PUCCH/PUSCH/SRS transmissions in the uplink subframes concerned for the UEs concerned, indicating UE 114 the client may inform the time period available for D2D communication to both the eNB 102 (the first network device) and the D2D UE 601 (the second network device) in Fig. 6. See also [0205, 0207, 0213] In case of Fig. 6, in-network UE provides D2D sync signal and D2D SIB according to the transmission parameters and scheduling as configured by the network for out-of-network UE2 to know OFDM symbol timing (CP length), subframe boundary, and subframe indexes as well as propagation delay between UE1 and UE2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NOVLAN to the system of ZHANG in order to take the advantage of a technique providing new services, such as broadcasting or groupcasting to transmit messages to all or members of particular group based on the flexibility of the network topology (NOVLAN: Para [0004]).

Regarding claim 4, ZHANG is silent about wherein said client information transmitted to said second network devices specifies a first time period and a periodicity allowing further time periods to be computed.
NOVLAN teaches wherein said client information transmitted to said second network devices specifies a first time period and a periodicity allowing further time periods to be computed ([0205, 0207, 0213] In case of Fig. 6, in-network UE (UE 114 of Fig. 6) provides D2D sync signal and D2D SIB according to the transmission parameters and scheduling as configured by the network (eNB 102 of Fig. 6) for out-of-network UE2 (UE 601 of Fig. 6) to know OFDM symbol timing (CP length), subframe boundary, and subframe indexes as well as propagation delay between UE1 and UE2. (Fig. 20, [0286]) A D2D transmission channel can be transmitted in one or multiple D2D subframes (e.g. in periodic or aperiodic manner). [0302] a set of uplink subframes can be configured for D2D transmission, e.g., by RRC signaling or common control broadcast (in a SIB message). If an uplink subframe is configured for D2D transmission (said service transmission), the whole uplink subframe is reserved for D2D transmission, illustrated in FIG. 22 for FDD system and FIG. 23 for TDD system (identifying D2D SF (second time periods) from Legacy SFs, [0303] The physical resource blocks reserved by the network for D2D transmission (service transmission) can be signaled by the higher layer to the UE. UEs interested in D2D transmission/reception can inform the network about the intention to engage in D2D activity and the uplink subframes to be used for D2D activity so that the network can avoid scheduling or configuring PUCCH/PUSCH/SRS transmissions in the uplink subframes concerned for the UEs concerned, indicating UE 114 the client may inform the time period available for D2D communication to both the eNB 102 (the first network device) and the D2D UE 601 (the second network device) in Fig. 6.).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NOVLAN to the system of ZHANG in order to take the advantage of a technique providing new services, such as broadcasting or groupcasting to transmit messages to all or members of particular group based on the flexibility of the network topology (NOVLAN: Para [0004]).
 
Regarding claim 5, ZHANG is silent about wherein said client information transmitted to said second network device specifies a first time period and said first time period comprises one or more subframe numbers.
NOVLAN teaches wherein said client information transmitted to said second network device specifies a first time period and said first time period comprises one or more subframe numbers ([0205, 0207, 0213] In case of Fig. 6, in-network UE (UE 114 of Fig. 6) provides D2D sync signal and D2D SIB according to the transmission parameters and scheduling as configured by the network (eNB 102 of Fig. 6) for out-of-network UE2 (UE 601 of Fig. 6) to know OFDM symbol timing (CP length), subframe boundary, and subframe indexes (one or more subframe numbers (D2D SFs) available for D2D or second network communication, other subframes (time periods of legacy SFs in Figs. 18-23) obviously not available) as well as propagation delay between UE1 and UE2. (Fig. 20, [0286]) A D2D transmission channel can be transmitted in one or multiple D2D subframes (e.g. in periodic or aperiodic manner). [0302] a set of uplink subframes can be configured for D2D transmission, e.g., by RRC signaling or common control broadcast (in a SIB message). If an uplink subframe is configured for D2D transmission (said service transmission), the whole uplink subframe is reserved for D2D transmission, illustrated in FIG. 22 for FDD system and FIG. 23 for TDD system (identifying D2D SF (second time periods) from Legacy SFs).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NOVLAN to the system of ZHANG in order to take the advantage of a technique providing new services, such as broadcasting or groupcasting to transmit messages to all or members of particular group based on the flexibility of the network topology (NOVLAN: Para [0004]).

Regarding claim 6, ZHANG is silent about wherein said first time period comprises at least one pairing of a System Frame Number and at least one of said one or more subframe numbers.  
NOVLAN teaches wherein said first time period comprises at least one pairing of a System Frame Number and at least one of said one or more subframe numbers ([0128] D2D-ChannelList information element, [0129] The parameter, d2d-ChannelId, provides a unique identifier for a given D2D transmission channel (set of time/frequency resources). [0131] As described previously multiple parameters can be configured for successful reception of the DCCH at the UE by dcch-Config. These parameters can include indication of the number of radio frames between DCCH transmission (dcch-RepetitionPeriod), which together with the dcch-Offset, gives the exact radio frames in which DCCH is scheduled i.e. DCCH is scheduled in radio frames for which: SFN mod dcch-RepetitionPeriod=dcch-Offset. The parameter dcch-ModificationPeriod defines periodically appearing boundaries, i.e., radio frames for which SFN mod dcch-ModificationPeriod=0. The configuration of different transmissions of DCCH information can only be different if there is at least one such boundary in-between them. ([0152]) system frame number (SFN) ([0205, 0207, 0213]) In case of Fig. 6, in-network UE (UE 114 of Fig. 6) provides D2D sync signal and D2D SIB according to the transmission parameters and scheduling as configured by the network (eNB 102 of Fig. 6) for out-of-network UE2 (UE 601 of Fig. 6) to know OFDM symbol timing (CP length), subframe boundary, and subframe indexes (one or more subframe numbers (D2D SFs) available for D2D or second network communication, other subframes (time periods of legacy SFs in Figs. 18-23) obviously not available) as well as propagation delay between UE1 and UE2. (Fig. 20, [0286]) A D2D transmission channel can be transmitted in one or multiple D2D subframes (e.g. in periodic or aperiodic manner). (Fig. 18, [0283]) FIG. 18 illustrates an example of MBSFN subframes reserved for D2D communications. [0302] a set of uplink subframes can be configured for D2D transmission, e.g., by RRC signaling or common control broadcast (in a SIB message)).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NOVLAN to the system of ZHANG in order to take the advantage of a technique providing new services, such as broadcasting or groupcasting to transmit messages to all or members of particular group based on the flexibility of the network topology (NOVLAN: Para [0004]).

Regarding claim 7, ZHANG teaches a network device for use in a communication network (Fig. 2, base stations eNBs 205, [0080] FIG. 2, a diagram illustrates an example of a wireless communications system 200. The wireless communications system 200 includes a plurality of base stations (e.g., access points, eNBs, or WLAN access points) 205, a number of user equipments (UEs) 215. Fig. 13 base station (e.g., eNB) 1310, [0162], Fig. 21B base station 2105a), comprising:
at least one receiver (Fig 13, 1318RXa-1318RXx, [0169] 1318RX); 
at least one transmitter (Fig 13, 1318TXa – 1318TXx, [0164] 1318TX); and 
at least one processor (Fig. 13, RX Processor 1370, TX Processor 1316, Controller Processor 1377) configured to:
- use said at least one receiver to receive client information from a client device ([0169] The UL transmission is processed at the base station 1310 in a manner similar to that described in connection with the receiver function at the UE 1350. Each receiver 1318RX receives a signal through its respective antenna 1320. Each receiver 1318RX recovers information modulated onto an RF carrier. (Fig. 29, [0268] At block 2905, system information may be transmitted that indicates a location of a control channel for the broadcast signal (service information). [0269] At block 2910, the base station may receive, responsive to transmitting the control channel, one or more user equipment (UE) requests to receive the broadcast signal. [0270] At block 2915, the base station may transmit, responsive to receiving a predetermined number of UE requests to receive the broadcast signal, a broadcast signal in an unlicensed spectrum during a first time period, via a first subset of a plurality of nodes, performed using the broadcast information transmission timing module 2375, and/or transmitter module 2332 described with reference to FIG. 23B), said client information identifying time periods ([0007] UEs communicating with one or more of the nodes may receive information to synchronize listening intervals and transmission periods among each node of the set of nodes, and receive the broadcast signal from different subsets of nodes during different time periods (see also Fig. 16, [0181] illustrating gated eNBs at different time period when eNB are not turned off for transmission in unlicensed spectrum); control information related to the synchronization and timing of broadcast signal transmissions may be transmitted in a licensed spectrum, with the broadcast signal transmitted in the unlicensed spectrum (UE/client receives the multiple broadcast timing from second network using unlicensed spectrum). In additional, a UE may transmit a request to receive the broadcast signal responsive to receiving at least a portion of the control information. Transmission of such a request may be transmitted using the licensed or unlicensed spectrum. (Fig. 29, [0270]) At block 2915, the base station may transmit, responsive to receiving a predetermined number of UE requests to receive the broadcast signal, a broadcast signal in an unlicensed spectrum during a first time period, via a first subset of a plurality of nodes, indicating an obvious time period information from the UE based on base station control channel for the broadcast signal (service information) in step 2905),
- determine exclusion time periods from said client information ([0007] UEs communicating with one or more of the nodes may receive information to synchronize listening intervals and transmission periods among each node of the set of nodes, and receive the broadcast signal from different subsets of nodes during different time periods. In some embodiments, control information related to the synchronization and timing of broadcast signal transmissions may be transmitted in a licensed spectrum, with the broadcast signal transmitted in the unlicensed spectrum. [0008] the first subset of nodes transmitting the broadcast signal in an unlicensed spectrum during a first time period, and receiving a broadcast signal delivering second content from a second subset of the number of nodes, the second subset of nodes transmitting the broadcast signal in the unlicensed spectrum during a second time period, and the first subset of nodes is different than the second subset of nodes. See also Fig. 16, [0181] illustrating gated eNBs at different time period when eNB are not turned off for transmission in unlicensed spectrum. (Fig. 21A, [0214]) in some situations a system, such as system 2100, may be operated as a SFN to provide multicast service over the unlicensed spectrum. In cases where one or more nodes 2105-a through 2105-f are not able to transmit during a particular transmission interval, this results in partial SFN operation of the system 2100. At different points in time, different sets of nodes 2105-a through 2105-f may transmit, leading to a time-varying SFN channel. [0215] nodes 2105-a and 2105-b may communicate with UEs 2115-a and 2115-b, respectively, using communications link 2125 which may be associated with a frequency in a licensed spectrum (nodes 2105-a belongs to a type of first network using licensed spectrum). Nodes 2105-c through 2105-f (WiFi node, see also Fig. 2, [0081], a type of second network using unlicensed spectrum) may operate using unlicensed spectrum to transmit content in a broadcast signal. In this example nodes 2105-d and 2105-f may not transmit during the first time period, nodes 2105-c and 2105-e, may communicate with UEs 2115-a and 2115-b, respectively, using broadcast signal 2145 to deliver a first portion of the content of the broadcast signal during the first time period. [0216] nodes 2105-d and 2105-f, may communicate with UEs 2115-a and 2115-b, respectively, using broadcast signal 2145 to deliver a second portion of the content of the broadcast signal during the second time period, indicating UE 2115-a is to be made unavailable for receiving transmissions from nodes 2105-d in first time period and is to be made unavailable for receiving transmissions from nodes 2105-c in second time period. (Fig. 29, [0270]) At block 2915, the base station may transmit, responsive to receiving a predetermined number of UE requests to receive the broadcast signal, a broadcast signal in an unlicensed spectrum during a first time period, via a first subset of a plurality of nodes),
- prepare transmission of a data unit to said client device (Fig. 21A, [0214] in some situations a system, such as system 2100, may be operated as a SFN to provide multicast service over the unlicensed spectrum. In cases where one or more nodes 2105-a through 2105-f are not able to transmit during a particular transmission interval, this results in partial SFN operation of the system 2100. At different points in time, different sets of nodes 2105-a through 2105-f may transmit, leading to a time-varying SFN channel. [0215] nodes 2105-a and 2105-b may communicate with UEs 2115-a and 2115-b, respectively, using communications link 2125 which may be associated with a frequency in a licensed spectrum (nodes 2105-a belongs to a type of first network using licensed spectrum). Nodes 2105-c through 2105-f (WiFi node, see also Fig. 2, [0081], a type of second network using unlicensed spectrum) may operate using unlicensed spectrum to transmit content in a broadcast signal. In this example nodes 2105-d and 2105-f may not transmit during the first time period, nodes 2105-c and 2105-e, may communicate with UEs 2115-a and 2115-b, respectively, using broadcast signal 2145 to deliver a first portion of the content of the broadcast signal during the first time period. [0216] nodes 2105-d and 2105-f, may communicate with UEs 2115-a and 2115-b, respectively, using broadcast signal 2145 to deliver a second portion of the content of the broadcast signal during the second time period, indicating UE 2115-a is to be made unavailable for receiving transmissions from nodes 2105-d in first time period and is to be made unavailable for receiving transmissions from nodes 2105-c in second time period),
- schedule transmission of said data unit at a time outside said exclusion time periods (Fig. 21A, [0214] in some situations a system, such as system 2100, may be operated as a SFN to provide multicast service over the unlicensed spectrum. In cases where one or more nodes 2105-a through 2105-f are not able to transmit during a particular transmission interval, this results in partial SFN operation of the system 2100. At different points in time, different sets of nodes 2105-a through 2105-f may transmit, leading to a time-varying SFN channel. [0215] nodes 2105-a and 2105-b may communicate with UEs 2115-a and 2115-b, respectively, using communications link 2125 which may be associated with a frequency in a licensed spectrum (nodes 2105-a belongs to a type of first network using licensed spectrum). Nodes 2105-c through 2105-f (WiFi node, see also Fig. 2, [0081], a type of second network using unlicensed spectrum) may operate using unlicensed spectrum to transmit content in a broadcast signal. In this example nodes 2105-d and 2105-f may not transmit during the first time period, nodes 2105-c and 2105-e, may communicate with UEs 2115-a and 2115-b, respectively, using broadcast signal 2145 to deliver a first portion of the content of the broadcast signal during the first time period. [0216] nodes 2105-d and 2105-f, may communicate with UEs 2115-a and 2115-b, respectively, using broadcast signal 2145 to deliver a second portion of the content of the broadcast signal during the second time period, indicating UE 2115-a is to be made unavailable for receiving transmissions from nodes 2105-d in first time period and is to be made unavailable for receiving transmissions from nodes 2105-c in second time period.), and
- use said at least one transmitter ([0164] transmitter 1318TX may modulate an RF carrier with a respective spatial stream for transmission) to transmit said data unit to said client device at said scheduled time (Fig. 21A, [0215] nodes 2105-a and 2105-b may communicate with UEs 2115-a and 2115-b, respectively, using communications link 2125 which may be associated with a frequency in a licensed spectrum (nodes 2105-a belongs to a type of first network using licensed spectrum). Nodes 2105-c through 2105-f (WiFi node, see also Fig. 2, [0081], a type of second network using unlicensed spectrum) may operate using unlicensed spectrum to transmit content in a broadcast signal. In this example nodes 2105-d and 2105-f may not transmit during the first time period, nodes 2105-c and 2105-e, may communicate with UEs 2115-a and 2115-b, respectively, using broadcast signal 2145 to deliver a first portion of the content of the broadcast signal during the first time period. [0216] nodes 2105-d and 2105-f, may communicate with UEs 2115-a and 2115-b, respectively, using broadcast signal 2145 to deliver a second portion of the content of the broadcast signal during the second time period, indicating UE 2115-a is to be made unavailable for receiving transmissions from nodes 2105-d in first time period and is to be made unavailable for receiving transmissions from nodes 2105-c in second time period.).  
ZHANG does not expressly disclose said client information identifying time periods.
In an analogous art, NOVLAN teaches said client information identifying time periods (Fig. 6, [0087] The eNB 102 can configure an in-network UE to perform as a relay using a D2D transmission channel due to knowledge of out-of-network D2D-enabled UEs (for example in the case of a D2D discovery protocol) or due to the implementation of an emergency broadcast service which utilizes configured in-network UEs as coverage-extending relays. [0088] the UE 114 can transmit D2D sync and/or D2D SIB (for UE 601 located out-of-network and in D2D network or the second network device receiving UE 114 or client information and timing period information for possible D2D transmission or reception). (Fig. 22, Fig, 23, [0302] a set of uplink subframes can be configured for D2D transmission, e.g., by RRC signaling or common control broadcast (in a SIB message). If an uplink subframe is configured for D2D transmission, the whole uplink subframe is reserved for D2D transmission, illustrated in FIG. 22 for FDD system and FIG. 23 for TDD system. [0303] The physical resource blocks reserved by the network for D2D transmission (service transmission) can be signaled by the higher layer to the UE. UEs interested in D2D transmission/reception can inform the network about the intention to engage in D2D activity and the uplink subframes to be used for D2D activity so that the network can avoid scheduling or configuring PUCCH/PUSCH/SRS transmissions in the uplink subframes concerned for the UEs concerned, indicating UE 114 the client may inform the time period available for D2D communication to both the eNB 102 (the first network device) and the D2D UE 601 (the second network device) in Fig. 6. See also [0205, 0207, 0213] In case of Fig. 6, in-network UE provides D2D sync signal and D2D SIB according to the transmission parameters and scheduling as configured by the network for out-of-network UE2 to know OFDM symbol timing (CP length), subframe boundary, and subframe indexes as well as propagation delay between UE1 and UE2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NOVLAN to the system of ZHANG in order to take the advantage of a technique providing new services, such as broadcasting or groupcasting to transmit messages to all or members of particular group based on the flexibility of the network topology (NOVLAN: Para [0004]).

Regarding claim 8, ZHANG is silent about wherein said client information identifies time periods according to a synchronization between said network device and said client device.
NOVLAN teaches wherein said client information identifies time periods according to a synchronization between said network device and said client device (Fig. 6, [0087] The eNB 102 can configure an in-network UE to perform as a relay using a D2D transmission channel due to knowledge of out-of-network D2D-enabled UEs (for example in the case of a D2D discovery protocol) or due to the implementation of an emergency broadcast service which utilizes configured in-network UEs as coverage-extending relays. [0088] the UE 114 can transmit D2D sync and/or D2D SIB (for UE 601 located out-of-network and in D2D network or the second network device receiving UE 114 or client information and timing period information for possible D2D transmission or reception). (Fig. 22, Fig, 23, [0302] a set of uplink subframes can be configured for D2D transmission, e.g., by RRC signaling or common control broadcast (in a SIB message). If an uplink subframe is configured for D2D transmission, the whole uplink subframe is reserved for D2D transmission, illustrated in FIG. 22 for FDD system and FIG. 23 for TDD system. [0303] The physical resource blocks reserved by the network for D2D transmission (service transmission) can be signaled by the higher layer to the UE. UEs interested in D2D transmission/reception can inform the network about the intention to engage in D2D activity and the uplink subframes to be used for D2D activity so that the network can avoid scheduling or configuring PUCCH/PUSCH/SRS transmissions in the uplink subframes concerned for the UEs concerned, indicating UE 114 the client may inform the time period available for D2D communication to both the eNB 102 (the first network device) and the D2D UE 601 (the second network device) in Fig. 6. See also [0205, 0207, 0213] In case of Fig. 6, in-network UE provides D2D sync signal and D2D SIB according to the transmission parameters and scheduling as configured by the network for out-of-network UE2 to know OFDM symbol timing (CP length), subframe boundary, and subframe indexes as well as propagation delay between UE1 and UE2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NOVLAN to the system of ZHANG in order to take the advantage of a technique providing new services, such as broadcasting or groupcasting to transmit messages to all or members of particular group based on the flexibility of the network topology (NOVLAN: Para [0004]).

Regarding claim 9, ZHANG is silent about wherein said client information identifies time periods according to a synchronization between said client device and a further communication network and identifies said further communication network or a further network device in said further communication network and wherein said exclusion periods are conform a synchronization between said network device and said client device. 
NOVLAN teaches wherein said client information identifies time periods according to a synchronization between said client device and a further communication network and identifies said further communication network or a further network device in said further communication network and wherein said exclusion periods are conform a synchronization between said network device and said client device (Fig. 6, [0088] the UE 114 can transmit D2D sync and/or D2D SIB (for UE 601 located out-of-network and in D2D network or a further network device receiving UE 114 or client information and timing period information for possible D2D transmission or reception). [0205] In the case of FIG. 6 and FIG. 7, where at least one of the devices is outside of the coverage of the network, timing synchronization must first be ensured so that the control and discovery signaling can be properly transmitted and received by in-coverage (IC) and out-of-coverage (OOC) devices. For example, if UE2 is outside of network coverage and the eNB signals to UE1 to engage in relay transmission, UE2 would need to know both when UE1 is transmitting its D2D SIB and when UE1 would be transmitting the DCCH, RS and data symbols. This requires at a minimum that UE2 knows the OFDM symbol timing (CP length), subframe boundary, and subframe indexes as well as propagation delay between UE1 and UE2 to properly configure timing advance parameters. [0207] Alt. 1) UE1 transmits a periodic synchronous signal (denoted as D2D sync signal) based upon the primary synchronization signals and secondary synchronization signals (PSS/SSS) transmitted by the eNB. [0213] After relay configuration, the in-network UE relay should transmit the D2D sync signal and D2D SIB according to the transmission parameters and scheduling as configured by the network. [0302] a set of uplink subframes can be configured for D2D transmission, e.g., by RRC signaling or common control broadcast (in a SIB message). If an uplink subframe is configured for D2D transmission (said service transmission), the whole uplink subframe is reserved for D2D transmission, illustrated in FIG. 22 for FDD system and FIG. 23 for TDD system. [0303] The physical resource blocks reserved by the network for D2D transmission (service transmission) can be signaled by the higher layer to the UE. UEs interested in D2D transmission/reception can inform the network about the intention to engage in D2D activity and the uplink subframes to be used for D2D activity so that the network can avoid scheduling or configuring PUCCH/PUSCH/SRS transmissions in the uplink subframes concerned for the UEs concerned, indicating UE 114 the client may inform the time period available for D2D communication to both the eNB 102 (the network device) and the D2D UE 601 (the further network device) in Fig. 6).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NOVLAN to the system of ZHANG in order to take the advantage of a technique providing new services, such as broadcasting or groupcasting to transmit messages to all or members of particular group based on the flexibility of the network topology (NOVLAN: Para [0004]).

Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 6.
Regarding claim 13, the claim is interpreted, mutatis mutandis, and rejected for the same reason as set forth for claim 1.
Regarding claim 14, the claim is interpreted, mutatis mutandis, and rejected for the same reason as set forth for claim 7.
Regarding claim 15, the claim is interpreted, mutatis mutandis, and rejected for the same reason as set forth for claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Malladi et al. (US20160337817), describing SHARED BROADCAST
Lee et al. (US20180145839), describing SHARED BROADCAST
Radulescu et al. (US20170280382), describing AUTOMATIC NETWORK SELECTION FOR MULTEFIRE
Wang et al. (US20170230434), describing MEDIATING CONTENT DELIVERY VIA ONE OR MORE SERVICES
Kubota et al. (US20160234736), describing ON-DEMAND SYSTEM INFORMATION
Zhang et al. (US20150373638), describing TARGET CELL SELECTION FOR MULTIMEDIA BROADCAST MULTICAST SERVICE CONTINUITY
Krishnaswamy et al. (US20150099555), describing ENABLING A COMMUNICATION FEASIBILITY DETERMINATION TIME TO COMPLETE COMMUNICATION EXCHANGES BETWEEN AN M2M SERVER AND ONE OR MORE M2M DEVICES
Pazos et al. (US20140082147), describing SIGNALING OF REFRESH RATE FOR EFFICIENT DATA UPDATE IN DISTRIBUTED COMPUTING ENVIRONMENTS
Anchan, Kirankumar (US20130194999), describing CLIENT-ASSISTED TARGET MULTICAST AREA DETECTION
Lo et al. (US20130111520), describing METHOD AND APPARATUS TO DETECT A DEMAND FOR AND TO ESTABLISH DEMAND-BASED MULTIMEDIA BROADCAST MULTICAST SERVICE
Cherian et al. (US20130028118), describing MANAGING HANDOFF TRIGGERING BETWEEN UNICAST AND MULTICAST SERVICES
Cherian et al. (US20130007814), describing DYNAMIC ADAPTIVE STREAMING PROXY FOR UNICAST OR BROADCAST/MULTICAST SERVICES
Walker et al. (US20120269110), describing QUALITY OF SERVICE CONTROL IN A MULTICAST TRANSMISSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413